Title: To Thomas Jefferson from Joseph Barnes, 4 July 1807
From: Barnes, Joseph
To: Jefferson, Thomas


                        
                            Livorno july 4th 1807
                        
                        When I had Last the honor of making my respects to our worthy President of the U.S. Mr. Jefferson, in date of
                            june 3rd Last, enclosing a Copy of the famous Decree of Napoleon La Grande, I Suggested, that I was then only waiting to
                            know the effect of sd. Decree, and the result of the British Cabinet in
                            answer—Before this result was known here, So much time had elapsed, that I could not have arrived in the U.S. previous to
                            the recess of Congress,—on the consideration of which, and, that a Short time could make no difference; that the two Grand Armies were then Menacing each other; determined to Suspend Still
                            further my departure for my Native Country, to Learn Some final result—And,
                                a Crisis having arrived. So big with the fate of
                            Europe & of Mankind, the two Grand Armies Opposing about 300,000 Men to each other, having
                            been fighting from the 5th to the 7th june, the date of the Last advice we have recd., Naturally induce me to wait a
                            Little Longer, as a very Short time must Necessarily decide the grand
                            question.—
                        Unfortunately, instead of Acting generously towards all Neutrals, and treating with
                                Contempt the Decree of Napoleon, which would have ensured the Approbation of the Commercial World, and thrown the Odium where it Aught to have been, the British
                            Cabinet have, as usual, done that which tends directly to promote the views of Napoleon, having Decreed that Neutral Vessels Shall not proceed
                            from one enemies Port to Another, nor to any Port Occupied by the French
                            Troops; nor, infine, to any Port Where the British flag cannot go: Consequent on Which, Livorno
                            being considered under the Latter a Number of American Vessels have been taken & Conducted to Malta, as the President
                            will See from the enclosed List. All those bound from one enemies Port to another have been condemned
                                Vessels & Cargoes— those to or from an enemies Port to a neutral, the Cargoes only Condemnd—Tis Said there are at Malta, Americans, Danes, & Imperial Vessels together near one
                            hundred Sail detained!!! This affords a powerful pretext for Napoleon to Point the attention Especially of the Commercial World to the British Spoilations, and urge the necessity of their Uniting with him, as the only means to obtain
                            the freedom of the Seas—And, as the British Govt. has been deficient
                            in Some points with Russia, Should Napoleon obtain any Material advantages over the Russians in a general Battle, which is
                                presumable, he will embrace the moment, while he Menace’d them with advancing to their Capital
                            & Spoiling their Country, he will Offer them generous terms of peace, provided they united with
                            him offensively & defensively against England; which the presumption is will be the result, & a Short time determined.
                        Should that be the Case, ’tis equally presumable, that after uniting Sweden & Danemark to favor his views
                            against England by Sea, he will Send an Army of 100. or 150,000 Men to the East Indies, to unite with the Malcontents &
                            if possible expel the British from that Country, as the only Sure means of finally Ruining England, as he cannot arrive at the Island.—
                        In regard to the representations of the United States South of this, these Spoilations are Lamentable demonstrations of what I have Long and ardently represented, Viz the evils
                            resulting from foreigners especially Englishmen, filling the Consulates
                            &c of the United States, that instead of protecting the property of our Citizens, the
                            presumption is, they are interested in the Corsairs, Which take our Vessels & consequently in
                            their Condemnation, while they make the farsical appearance to our citizens
                            of friendly exertions in favor—In fact What else could we expect from Englishmen, who generally
                            feel a Secret pleasure in our Misfortunes, but to promote
                                them—I feel a peculiar pleasure however in reflecting, that under the administration of Mr. Jefferson, if the
                            British Govt. does not immediately admit the essential points wished in the pending Treaty,
                            that prompt measures will be adopted to CounterAct & Compensate the Citizens of the U.S. for all Losses Sustained; by Shutting our Ports, & Sequestering all British debts ’till they
                            Shall have come to a Clear & Satisfactory understanding with the United
                            States; the more effectually to effect this, the U.S. would do well previous to Shutting the ports to Send orders to all
                            the Consuls, V.C. &c of the U.S. to detain all American Vessels in their respective Ports, to pay the demurrage of
                            all, to Content & Compensate our Citizens ’till the grand object be
                            effected.
                        Infine, we have only to Shut our ports & remain firm—The People of England would do the rest—for British Manufactures being precluded from the Continent of Europe almost entirely, their Chief resource is
                            the U.S. consequently about 150,000 Manufacturers being thrown out of Bread would rise in Mass and
                                Compel the Minister to open our Ports at any price, or they would
                            Massacre him—The disposition of the People of England I well know, having been about four years in that Island—Indeed
                            Philosophers who reason from Cause to effect, Consequently Calculate effects from Causes, are persuaded that the British
                                ere Long will be compelled to Acknowledge the desideratum that Neutral
                            Vessels Should make Neutral Property, excepting only Contraband goods.
                        While I Look with pleasing hope for this great object, I Should Lament to see England fall—as it has now become the only barrier between any portion of rational Liberty and
                                Universal Slavery—for was England Subjugated, we Should Soon find Missionaries every Where
                            exciting our Nigros to Insurrection, to cut our throats, and disappointed desperado’s Like that infamous
                                Burr Supported by foreign power & influence and consequently our Common—Common peace if not our Common Liberty
                            destroy’d—Which Heavens forbid—The Last of this Month or early in Augt. I purpose to depart for
                            the U.S. and hope to arrive in time to attend that Election for President &c of the U.S. (and will flatter myself
                            notwithstanding it has been Stated in the papers that Mr. Jefferson would decline the Election, that under the present
                            unsettled State of things with England &c and that Mr.
                            Jefferson will wave every Consideration of a private nature and Accept for the Public good) Shall then verbally make those
                            explanations & representations which I am persuaded will be perfectly Satisfactory Respecting the great Evils resulting
                            from foreigners filling the Consulates of the U.S. and holding the places of pecuniary trust for the U.S. Squadron,
                            South of this place, and the most effectual means of removing the Same.
                        Wishing Mr. Jefferson may Long enjoy a perfect State of health to Establish by his exertions & influence,
                            those principles which may perpetuate the happiness of a free rising People—and repeating my assurance that the Summit of
                            my wishes has constantly been the approbation of our worthy Presdt. Mr. Jefferson—and my greatest happiness to be
                            instrumental in promoting his views for the felicity of our Common Country—I have the honor to be
                  with the highest
                            Consideration & respect Mr. Jefferson’s Obedt. Servt. at Command
                        
                            J: Barnes
                     
                        
                        
                            july 21st 1807
                            This Letter having been too Late to go by Captain Cambell of the U.S. Frigate Constitution, as intended,
                                affords me the high gratification of repeating my respects to our worthy President of the U.S. Mr. Jefferson, and, of
                                observing that, as presumed in the above (Napoleon Le grande having gained Some advantages over the Russians on the
                                11th june, embraced the Moment, & by Means I Suppose of Menace & flattery, induced Alexander to propose an Armistice which he agreed to, & which while it has the Semblance of an Armistice is in the background & Secretly a
                                    treaty—which the presumption was Sign’d previous to the Pompous Meeting of the two
                                Emperors in a Tempory Palace on the center of the Niemen, as Mr Jefferson will see from the enclosed paper of Genoa.
                            Since Nothing very remarkable has Occurred, other than that the two Emperors had alternately Dined with
                                each other, & tis Said drank the freedom of the Seas—There is therefore no Longer any doubt
                                of a Continental Peace; nor, of the Suggested Union to obtain the Liberty of the Seas—
                            Tis also Singular, that the two Emperors in question Should Lodge in the Same Town & Same Street!—A
                                Short time however will unfold most, if not all, the Secrets.—
                            It affords me a peculiar pleasure to learn, that What I Suggested, in the above, Necessary for the Public good, is Likely to be realized—having Learned thro’ a very respectable channel that Mr. Jefferson will Accept once more the
                                    Presidency—
                            As a very Short time must Naturally disclose, if not all, most of the important facts, & Destiny at Least of the Continent of Europe, I flatter myself by the Middle of Augt. to depart
                                for my Native Country, and have the high gratification, of presenting my grateful respects personally to my Worthy Pt. Mr. Jefferson, felicitating him, and Congratulating my fellow
                                Citizens on his Re-Election—Mean While I remain with the highest Consideration &
                                Esteem his obedt. Sert. at Command
                        
                        
                            J: Barnes
                     
                        
                    